Name: Commission Implementing Regulation (EU) NoÃ 469/2012 of 1Ã June 2012 correcting Implementing Regulation (EU) NoÃ 69/2012 on the issue of licences for importing rice under the tariff quotas opened for the January 2012 subperiod by Implementing Regulation (EU) NoÃ 1273/2011
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  tariff policy;  plant product;  trade
 Date Published: nan

 5.6.2012 EN Official Journal of the European Union L 144/15 COMMISSION IMPLEMENTING REGULATION (EU) No 469/2012 of 1 June 2012 correcting Implementing Regulation (EU) No 69/2012 on the issue of licences for importing rice under the tariff quotas opened for the January 2012 subperiod by Implementing Regulation (EU) No 1273/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 1273/2011 of 7 December 2011 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular the first paragraph of Article 5 thereof, Whereas: (1) A check has revealed an error in the Annex to Commission Implementing Regulation (EU) No 69/2012 (3) regarding the quantity available for the July 2012 subperiod for the quota of broken rice falling within CN Code 1006 40 00 provided for in Article 1(1)(c) of Implementing Regulation (EU) No 1273/2011 and with order number 09.4149. (2) Implementing Regulation (EU) No 69/2012 should therefore be corrected accordingly. (3) In order to ensure sound management of the procedure for issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 In point (c) of the Annex to Implementing Regulation (EU) No 69/2012, §Quota of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(c) of Implementing Regulation (EU) No 1273/2011 §, in the line concerning the quota with order number 09.4149, the quantity §44 047 269 § shall be replaced by the quantity §44 921 269 §. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 325, 8.12.2011, p. 6. (3) OJ L 24, 27.1.2012, p. 7.